Case 2:20-cv-02866-GW-SK Document 20 Filed 08/31/20 Page 1 of 1 Page ID #:144

                                                                           JS-6
 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
10

11
     RACHEL CASTILLO,                              Case No. CV 20-2866-GW-SKx

12
                              Plaintiff,           Hon. George H. Wu

13
          vs.                                      (Removed from Superior Court of
                                                   California, County of Los Angeles,
14
     FREEDOM MORTGAGE, a business entity           Case No. 20STCV03056)
     form unknown; and DOES 1 to 50, inclusive,
15
                                                   ORDER ON STIPULATION OF
                              Defendants.          DISMISSAL
16
                                                   (Fed R Civ Proc 41(a)(1))

17
                                                   Complaint Filed: 1/24/2020
                                                   Removal Date: 3/27/2020
18
                                                   Trial Date: 3/16/2021

19

20         On August 27, 2020, the parties filed a Stipulation to dismiss Plaintiff
21   RACHEL CASTILLO's claims without prejudice pursuant to Federal Rule of Civil
22   Procedure 41(a)(1). The Court for good cause shown, grants the Stipulation to
23   dismiss and dismisses RACHEL CASTILLO 's claims without prejudice.
24
           IT IS SO ORDERED.
25

26   Dated: August 31, 2020                 _______________________________
27                                          HON. GEORGE H. WU, U.S. District Judge
28


                                            ORDER
